Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, Thomas E. et al. US 20040267527 A1 (hereinafter Creamer) in view of Freed; Andrew R. et al. US 20200335090 A1 (hereinafter Freed).
Re claims 1, 11, and 12, Creamer teaches
obtaining, at a system, audio originating at a remote device during an audio communication session conducted between a first device and the remote device, the first device and the remote device being separate and distinct from the system; (two devices communicating remotely an audio session 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
(transcription, two devices communicating remotely an audio session 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
processing, by the system, the audio to generate processed audio… (ASR, two devices communicating remotely an audio session 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
…wherein the audio is processed by a neural network that is trained with respect to an analog voice network…
 …and wherein the processed audio is formatted with respect to communication over the analog voice network; (formatted into different form e.g. text and also TTS as well as translations if necessary, devices communicating remotely an audio session 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
processing, by the system, the transcription to generate a processed transcription that is formatted with respect to communication over the analog voice network; (formatted into new form as in fig. 2 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
multiplexing, by the system, the processed audio with the processed transcription to obtain combined data; and (multiplexing as in the combination output such as text display in new form and audio output using voice signature i.e. a combination of input to single output of audio or text or both 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
communicating, from the system to the first device during the audio communication session via the analog voice network, the combined data over a same (user to user comm channel 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
However while Creamer teaches user to user and a trained voice module, it fails to teach the premise of neural network training per se as follows:
…wherein the audio is processed by a neural network that is trained with respect to an analog voice network… (Freed NN used based on historical data to train NN in chat environment 0032)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Creamer to incorporate the above claim limitations as taught by Freed to allow for improved updateable voice and text modules based on historical data or previously input data such that the system can adapt thereby improving at least the communication as in fig. 2 and fig. 3 of Creamer which would reduce errors if the data has been seen prior as is known in neural network training.


Re claims 2 and 13, Creamer teaches
the audio is processed such that the processed audio uses a first communication resource of the analog voice network and leaves a second communication resource of the analog voice network available for communication of the processed transcription.  (resources such as the medium to communicate 1st is audio and 2nd is text display, 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
2Application No. 16/712,689Preliminary AmendmentAttorney Docket Number C2412.10090US01the processed audio of the combined data is communicated over the communication channel using the first communication resource; and (resources such as the medium to communicate 1st is audio and 2nd is text display, 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)
the processed transcription of the combined data is communicated over the communication channel using the second communication resource. (resources such as the medium to communicate 1st is audio and 2nd is text display, 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)

Re claims 3 and 14, Creamer teaches
Wherein the multiplexing is based on the first communication resource such that the processed audio of the combined data uses the first communication resource and the processed transcription of the combined data uses the second communication resource. (multiplexing as in the combination output such as text display in new form and audio output using voice signature i.e. a combination of input to single output of audio or text or both 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)

    PNG
    media_image1.png
    19
    741
    media_image1.png
    Greyscale

Re claims 4 and 15, Creamer fails to teach
Wherein the processing of the transcription is performed using the neural network. (Freed NN used based on historical data to train NN in chat environment 0032) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Creamer to incorporate the above claim limitations as taught by Freed to allow for improved updateable voice and text modules based on historical data or previously input data such that the system can adapt thereby 
 
    PNG
    media_image2.png
    19
    725
    media_image2.png
    Greyscale

Re claims 5 and 16, Creamer teaches
Wherein the multiplexing is such that the processed audio of the combined data and the processed transcription of the combined data are communicated using a same communication resource of the communication channel. (1st resource is audio or text or visa versa, user can switch and use one resource at a time e.g. ASR then TTS and alternatively both but this teaches two resources, multiplexing as in the combination output such as text display in new form and audio output using voice signature i.e. a combination of input to single output of audio or text or both 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)


    PNG
    media_image3.png
    19
    711
    media_image3.png
    Greyscale
 Re claims 6 and 17, Creamer teaches
Wherein the multiplexing includes time multiplexing the processed audio and the processed transcription. (if compression is analogous to multiplexing then time/frequency is relative to bandwidth/time inverse to time/frequency on an analogous inverse scale, is improved by compression of the data to produce more bandwidth via a smaller output new data compressed 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)

    PNG
    media_image4.png
    19
    670
    media_image4.png
    Greyscale
 
 
Wherein the multiplexing includes frequency multiplexing the processed audio and the processed transcription.  (if compression is analogous to multiplexing then time/frequency is relative to bandwidth/time inverse to time/frequency on an analogous inverse scale, is improved by compression of the data to produce more bandwidth via a smaller output new data compressed 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)

Re claims 8 and 19, Creamer fails to teach
(Original) The method of claim 1, further comprising training the neural network based on prior audio of one or more previous communication sessions.  (Freed NN used based on historical data to train NN in chat environment 0032)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Creamer to incorporate the above claim limitations as taught by Freed to allow for improved updateable voice and text modules based on historical data or previously input data such that the system can adapt thereby improving at least the communication as in fig. 2 and fig. 3 of Creamer which would reduce errors if the data has been seen prior as is known in neural network training.

Re claim 9, Creamer teaches
9. (Original) The method of claim 1, wherein the processing of the audio includes performing a bandwidth compression operation on the audio such that the processed audio uses less bandwidth than the audio prior to processing and wherein the processing of the transcription is based on bandwidth made available by the bandwidth compression operation.  (bandwidth is relative to time inverse to frequency on an analogous inverse scale, is improved by compression of the data to produce more bandwidth via a smaller output new data compressed 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)

Re claim 10, Creamer teaches
10. (Original) The method of claim 1, wherein the processing of the audio includes performing a time compression operation on the audio such that the processed audio occupies less time than the audio prior to processing and wherein the processing of the transcription is based on time made available by the time compression operation. (time is relative to bandwidth inverse to time on an analogous inverse scale, is improved by compression of the data to produce more bandwidth via a smaller output new data compressed 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)

Re claim 20, Creamer teaches
20. (Original) The system of claim 12, wherein the processing of the audio includes performing one or more of: a bandwidth compression operation on the audio such that the processed audio uses less bandwidth than the audio prior to processing and wherein the processing of the transcription is based on bandwidth made available by the bandwidth compression operation; and a time compression operation on the audio such that the processed audio occupies less time than the audio prior to processing and wherein the processing of the transcription is based on time made available by the time compression operation. (time/frequency is relative to bandwidth/time inverse to time/frequency on an analogous inverse scale, is improved by compression of the data to produce more bandwidth via a smaller output new data compressed 0007-00010 improved 0022-0027, claim 8, fig. 2 and fig. 3)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Boehme; Kenneth et al.	US 10192554 B1	
	Multi-stage ASR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov